WEBB, Judge.
The Board of Governors of the University of North Carolina is empowered to license nonpublic educational institutions by G.S. 116-15 which provides in part:
*641(a) No nonpublic educational institution created or established in this State after December 31, 1960, by any person, firm, organization, or corporation shall have power or authority to confer degrees upon any person except as provided in this section. For the purposes of this section, the term “created or established in this State” or “established in this State” shall mean, in the case of an institution whose principal office is located outside of North Carolina, the act of issuance by the Secretary of State of North Carolina of a certificate of authority to do business in North Carolina. The Board of Governors shall call to the attention of the Attorney General, for such action as he may deem appropriate any institution failing to comply with the requirements of this section.
(b) The Board of Governors, under such standards as it shall establish, may issue its license to confer degrees in such form as it may prescribe to a nonpublic educational institution established in this State after December 31, 1960, by any person, firm, organization, or corporation; but no nonpublic educational institution established in the State subsequent to that date shall be empowered to confer degrees unless it has income sufficient to maintain an adequate faculty and equipment sufficient to provide adequate means of instruction in the arts and sciences, or in any other recognized field or fields of learning or knowledge.
The question posed by this appeal is whether under G.S. 116-15 the Board of Governors of the University of North Carolina has the power to license Nova University, a Florida institution, to conduct classes in this state which lead to degrees granted in Florida.
The Board of Governors concedes it would have no power to regulate the teaching of courses in this state if the granting of degrees were not involved. It also concedes it has no power to control the licensing of institutions in Florida for the granting of degrees. The Board contends that G.S. 116-15(b) which empowers the Board to issue licenses to confer degrees by out-of-state institutions includes the power to issue licenses for *642in-state instruction which leads to out-of-state degrees. The Board argues that this power is inherent in the language of G.S. 116-15(b). The Board contends that it is specifically given the power to license the “conferral of degrees” and unless it also has the authority to license degree programs, Nova will successfully “end run” the grasp of the statute. The Board argues further that the purpose of Chapter 116 of the General Statutes is the planning and development in this state under the guidance of the Board of a “coordinated system of higher education” and this can only be accomplished if the Board has the authority to regulate “degree programs” as well as the “conferral of degrees.”
The difficulty we have with the Board’s position is that the statute does not specifically grant the power it seeks. What they ask is the power to regulate and license Nova’s right to teach which is a restriction on freedom of speech. As Nova points out, other constitutional questions would also arise if we interpreted the statute as contended by the Board. We do not believe we should find a power in the statute by implication which could lead to such constitutional problems. If the General Assembly wants to give the Board the power to so restrict teaching in this state, it may do so specifically and the constitutional questions may then be raised. The statute is not clear in giving the Board the power it seeks. We do not believe we should find this power by implication. We hold that under G.S. 116-15(b) the Board of Governors does not have the power to license or regulate Nova University in its teaching program in this state so long as Nova does not confer degrees in this state.
We do not reach the questions raised by the defendants’ appeal.
We reverse and remand to the superior court for a judgment consistent with this opinion.
Reversed and remanded.
Judges Parker and Clark concur.